NOT DESIGNATED FOR PUBLICATION

                                          No. 122,095

                  COURT OF APPEALS OF THE STATE OF KANSAS

                                       STATE OF KANSAS,
                                           Appellee,

                                                v.

                                  CHRISTOPHER OPIO KILAT,
                                         Appellant.


                                 MEMORANDUM OPINION

       Appeal from Saline District Court; PATRICK H. THOMPSON, judge. Opinion filed July 24, 2020.
Affirmed.


       Submitted for summary disposition pursuant to K.S.A. 2019 Supp. 21-6820(g) and (h).


Before SCHROEDER, P.J., HILL and GARDNER, JJ.


       PER CURIAM: Christopher Kilat appeals the district court's decision to revoke his
probation in four separate criminal cases: 17 CR 830, 18 CR 44, 18 CR 80, and 18 CR
791. We consolidated these cases on appeal and granted Kilat's motion for summary
disposition under Supreme Court Rule 7.041A (2020 Kan. S. Ct. R. 47). The State asks
us to affirm the district court's judgment. We agree with the State and affirm.


       In 2017, Kilat pleaded no contest to possession of a controlled substance. Before
being sentenced for that crime, Kilat committed two new crimes: aggravated failure to
appear in case 18 CR 44, and violation of the Kansas Offender Registration Act in case
18 CR 80. The district court sentenced Kilat to the following:


                                                 1
       • Case 17 CR 830: 20 months in prison with a 12-month postrelease
          supervision term;
       • Case 18 CR 80: 30 months in prison with a 24-month postrelease
          supervision term; and
       • Case 18 CR 44: 8 months in prison with a 12-month postrelease
          supervision term.


       The district court granted a dispositional departure and placed Kilat on probation
for each sentence because of his need for substance abuse treatment and to reduce the risk
of recidivism. But while on probation, Kilat pleaded guilty to interference with a law
enforcement officer in 18 CR 791, and the district court sentenced him to probation with
an underlying 12-month prison term.


       Kilat then violated his probation many times—he received a 2-day sanction, a 5-
day sanction, and a 180-day sanction. Kilat's violations included failing to: (1) comply
with imposed sanctions, (2) submit to urinalysis tests, (3) maintain suitable employment,
(4) refrain from possession or consuming alcohol or mind-altering substances, (5) report
to Intensive Supervision Officer (ISO) as directed, (6) obtain drug/alcohol evaluation and
follow all recommendations, and (7) refrain from violating the law. The district court
revoked Kilat's probation in each case and imposed his four underlying sentences finding
Kilat absconded, he committed new crimes, and probation was not best for his welfare.
Kilat timely appealed.


       On appeal, Kilat contends the district court abused its discretion by imposing his
prison sentences rather than extending his probation again, arguing he needs treatment for
his severe drug addiction.


       Kilat stipulated to violating his probation in all four cases. Once a probation
violation has occurred, the district court has the discretion to revoke a defendant's
                                              2
probation. State v. Skolaut, 286 Kan. 219, 227-28, 182 P.3d 1231 (2008). Judicial
discretion is abused if the action (1) is arbitrary, fanciful, or unreasonable, i.e., if no
reasonable person would have taken the view adopted by the trial court; (2) is based on
an error of law; or (3) is based on an error of fact. State v. Jones, 306 Kan. 948, 957, 398
P.3d 856 (2017). Kilat bears the burden to show an abuse of discretion by the district
court. See State v. Rojas-Marceleno, 295 Kan. 525, 531, 285 P.3d 361 (2012).


       Kilat committed his probation violations in 2018. As a result, the 2018 version of
the statute applies. See State v. Kurtz, 51 Kan. App. 2d 50, 56, 340 P.3d 509 (2014)
(holding that the law in effect on the date of the probation violation controls, "not the law
that existed when the defendant committed the underlying crime . . . nor the law in effect
when the probation hearing occurred."); State v. Harris, No. 121,933, 2020 WL 1897288,
at *1 (Kan. App. 2020) (unpublished opinion). Under K.S.A. 2018 Supp. 22-
3716(c)(1)(C)-(E), a district court may revoke a defendant's probation when, as here, the
defendant has already served the graduated sanctions. Further, K.S.A. 2018 Supp. 22-
3716(c)(8)(A)-(B) allows the district court to revoke probation when a defendant
commits a new crime or felony or absconds from supervision. K.S.A. 2018 Supp. 22-
3716(b)(3)(B) grants the district court the authority to impose the original sentence. The
district court thus had the legal authority to revoke Kilat's probation.


       Kilat has not convinced us that the district court's decision to revoke his probation
and impose his original sentence was unreasonable. Kilat's ISO stated that Kilat
absconded from supervision and often denied using drugs, despite failing urinalysis tests.
The district court applied the required graduated sanctions and still found that Kilat was
not amenable to probation due to his failed opportunities to use his probation services.
Although Kilat complains that he needs treatment for his drug addiction, Kilat
squandered many opportunities to receive treatment while on probation. Kilat's ISO noted
that he successfully completed inpatient treatment, but she recommended revocation
because Kilat repeatedly failed to show interest in using the mental health treatment,
                                                3
sobriety house, and other intervention measures. And Kilat committed new crimes of
possession of methamphetamine. A reasonable person could find the district court's
decision was not unreasonable under the circumstances.


      Affirmed.




                                           4